Exhibit 10.1

AMENDMENT #1 TO CONSULTING SERVICES AGREEMENT

THIS AMENDMENT #1 TO CONSULTING SERVICES AGREEMENT (this “Amendment”) is dated
May 1, 2017, and is entered into by and between Aditya Chatterjee (“Consultant”)
and Global Eagle Entertainment Inc., a Delaware corporation (the “Company”).
Consultant and the Company shall be referred to, individually, as a “party,”
and, collectively, as the “parties.”

The parties entered into a Consulting Agreement effective as of November 12,
2017 (the “Consulting Agreement”) for a six-month term ending on May 12, 2017
(the “Original Termination Date”). The parties hereby agree to amend the “Term”
as set forth on the Work Statement (attached as Exhibit A thereto) to
automatically renew for successive one-month period(s) following the Original
Termination Date, subject however to earlier termination as set forth in
Section 3 of the Consulting Agreement.

All other provisions of the Consulting Agreement remain in full force and effect
in accordance with their terms.

CONSULTANT

Aditya Chatterjee

 

Signature:   /s/ Aditya Chatterjee     Date:   5/1/2017

COMPANY

GLOBAL EAGLE ENTERTAINMENT INC.

By:   /s/ Stephen Ballas Name:   Stephen Ballas Title:   EVP & General Counsel
Date:   5-1-2017